 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    CARLTON DWAYNE FIELDS,                             No. 2:18-cv-03207-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    SCOTT KERNAN,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 7, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 9.) Plaintiff has not

23   filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 7, 2021, (ECF No. 9), are ADOPTED

28   IN FULL; and
                                                         1
 1          2. This action is DISMISSED without prejudice for failure to state a claim upon which
 2   relief can be granted. See 28 U.S.C. 1915A(b)(1).
 3          3. The Clerk of Court is directed to close the case.
 4   May 20, 2021
 5

 6

 7                                                         Troy L. Nunley
                                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
